         Case 4:20-cv-00286-BSM Document 8 Filed 11/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

MARIA-MICHELLE CANULLA                                                           PLAINTIFF

V.                             NO. 4:20-CV-00286-BSM

LOWE’S COMPANIES, INC.                                                      DEFENDANT

                                         ORDER

       Maria Canulla’s motion to proceed in forma pauperis [Doc. No. 1] is granted. See

Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982) (per curiam) (complaint can

be filed if plaintiff qualifies by economic status under 27 U.S.C. § 1915(a)).

       Defendant’s motion to dismiss [Doc. No. 6] is denied without prejudice. Canulla is

directed to file proof of service of process on Lowe’s Companies, Inc. within fourteen days,

or this case will be dismissed without prejudice. Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED this 2nd day of November, 2020.

                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
